Exhibit 10.2

Loan Number: 1009394

Execution Version

THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of September 30, 2020, by and among PREIT ASSOCIATES, L.P., a Delaware
limited partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania
business trust (the “Parent”; together with PREIT and PREIT-RUBIN each
individually, a “Borrower” and collectively, the “Borrower”), each of the
Lenders (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”).

WHEREAS, the Borrower, each of the financial institutions initially a signatory
thereto together with their assignees pursuant to Section 11.6(b) (the
“Lenders”), and the Administrative Agent have entered into that certain Amended
and Restated Credit Agreement, dated as of May 24, 2018, as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of March 30, 2020,
as further amended by the Second Amendment to Amended and Restated Credit
Agreement dated as of July 27, 2020 (the “Second Amendment”) (as so amended, the
“Existing Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Existing Credit Agreement on the terms and conditions
contained herein (the Existing Credit Agreement, as amended pursuant to this
Amendment and as hereafter further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1    Extension of Suspension Period.

(a)    Notwithstanding anything to the contrary in Sections 1(a) and 1(b) of the
Second Amendment, upon the effectiveness of this Amendment, the “Suspension
Period” shall hereafter be defined as the period beginning on and including
June 30, 2020 and extending to October 31, 2020 (as such date may be extended
with the consent of the Administrative Agent acting at the direction of the
Requisite Lenders).

(b)    From and after the expiration of the Suspension Period, (i) the Suspended
Covenants shall be immediately and automatically reinstated and (ii) until such
time as a Compliance Certificate is delivered with respect to the fiscal quarter
ending September 30, 2020, any Suspended Covenant which is calculated based on
the most recently ended fiscal quarter (or any period of fiscal quarters most
recently ended) shall be determined based on the fiscal quarter (or period of
fiscal quarters) ending June 30, 2020.

Upon the effectiveness of this Amendment, the parties hereto agree that the
Existing Credit Agreement is amended as necessary to give effect to this
Section 1.



--------------------------------------------------------------------------------

Loan Number: 1009394

 

Section 2    Additional Amendments to Existing Credit Agreement.

(a)    Upon the effectiveness of this Amendment, the parties hereto agree that
Section 1.1 of the Existing Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety:

“2020 Term Loan” means that certain secured term loan advanced pursuant to the
Credit Agreement dated as of August 11, 2020, between the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and the financial
institutions party thereto, as the same may be amended, restated, supplemented
or otherwise modified from time to time (the “2020 Term Loan Credit Agreement”).

“Permitted Indebtedness” means Indebtedness comprised of (a) obligations under
Derivatives Contracts entered into for the purposes of hedging risk and not for
speculative purposes, (b) Indebtedness incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation or in respect of surety and appeal bonds,
performance bonds and other similar obligations, (c) obligations owing from a
Borrower or a Guarantor to a Borrower or a Guarantor; (d) obligations owing from
a Subsidiary that is not a Guarantor to a Subsidiary that is not a Guarantor;
(e) Indebtedness arising in connection with the endorsement of instruments for
deposit in the ordinary course of business; (f) non-recourse Indebtedness
incurred in order to finance the payment of insurance premiums in the ordinary
course of business; (g) Indebtedness incurred pursuant to one or more Excluded
Stimulus Transactions, which does not, in the aggregate, exceed $25,000,000; or
(h) Indebtedness incurred pursuant to the 2020 Term Loan, which does not, in the
aggregate, exceed $55,000,000.

(b)    Upon the effectiveness of this Amendment, the parties hereto agree that
Section 8.15 of the Existing Credit Agreement is hereby deleted in its entirety
and replaced with “[Reserved].”

Section 3    Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Requisite Lenders;

(b)    a Guarantor Acknowledgement substantially in the form of Annex A attached
hereto, executed by each Guarantor;

(c)    payment to each approving Lender and to each approving “Lender” under the
term loan facility to PM Gallery LP, a Delaware limited partnership (the “PM
Gallery Loan”), of an amendment fee equal to $5,000, provided that no Lender
that is a party to the Credit Agreement, the 2014 Seven-Year Term Loan
Agreement, and the PM Gallery Loan shall receive more than a $5,000 fee in the
aggregate; and

(d)    evidence that all other fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid.

Section 4    Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a)    Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize, execute and deliver this Amendment and the other
Loan Documents to which such Borrower is a party and being executed and
delivered in connection with this Amendment (together with this Amendment,
collectively the “Amendment

 

- 2 -



--------------------------------------------------------------------------------

Loan Number: 1009394

 

Documents”) and to perform its obligations under the Amendment Documents and
under the Existing Credit Agreement, as amended by this Amendment, in accordance
with their respective terms. Each Amendment Document has been duly executed and
delivered by a duly authorized signatory of each Borrower or a general partner
of such Borrower, as applicable and the Amendment Documents and the Existing
Credit Agreement, as amended by this Amendment, are legal, valid and binding
obligations of each Borrower and are enforceable against such Persons in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency, fraudulent conveyance and other similar laws affecting
the rights of creditors generally and the availability of equitable remedies for
the enforcement of certain obligations (other than the payment of principal)
contained in the Amendment Documents or in the Credit Agreement may be limited
by equitable principles generally.

(b)    Compliance with Laws, etc. The execution and delivery by each Borrower of
the Amendment Documents and the performance by each Borrower of the Amendment
Documents and the Existing Credit Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to any
Loan Party or any other Subsidiary; (ii) result in a breach of or constitute a
default under the declaration of trust, certificate or articles of
incorporation, bylaws, partnership agreement or other organizational documents
of any Loan Party or any other Subsidiary, or any indenture, agreement or other
instrument to which any Loan Party or any other Subsidiary is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Administrative Agent for the benefit of
the Lenders.

(c)    No Default. As of the date hereof, after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.

Section 5    Reaffirmation of Representations. Each Borrower hereby certifies
that as of the date hereof the representations and warranties made or deemed
made by such Borrower to the Administrative Agent and the Lenders in the
Existing Credit Agreement and the other Loan Documents to which the Parent or
such Borrower is a party are true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation and warranty is true and correct in all respects)
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case, such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; provided, that the representation in
Section 6.1(l) of the Existing Credit Agreement shall be deemed to be qualified
by the information disclosed in writing to the Administrative Agent and in the
Borrower’s reports filed or furnished with the Securities Exchange Commission,
in each case, on or before the effective date of this Amendment.

Section 6    Release of Claims.

(a)    Each of the Borrower and the Parent hereby ratifies, reaffirms and
acknowledges that the Loan Documents and this Amendment represent their valid,
enforceable and collectible obligations, and that they have no existing claims,
defenses (personal or otherwise) or rights of setoff with respect thereto. Each
of the Borrower and the Parent hereby acknowledges and agrees that, through the
date hereof, each of the Administrative Agent and the

 

- 3 -



--------------------------------------------------------------------------------

Loan Number: 1009394

 

Lenders has acted in good faith and has conducted itself in a commercially
reasonable manner in its relationships with the Borrower, the Parent and
Guarantor in connection with the Loans. Each of the Borrower and the Parent
hereby releases Administrative Agent, Lenders, and their respective parent
corporations, subsidiaries and affiliates, any holder of or participant in a
Loan, and each of their respective present and former officers, directors,
shareholders, representatives, consultants, attorneys, employees and agents
thereof, and their respective heirs, personal representatives, successors and
assigns (collectively, the “Released Parties”), from any and all claims,
liabilities, damages, actions and causes of action of every nature or character
(collectively, the “Claims”), known or unknown, direct or indirect, at law or in
equity, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date hereof,
relating to the Loans, the administration of the Loans, the Credit Agreement,
any of the other Loan Documents or the modifications described in this
Amendment.

(b)    In entering into this Amendment, each of the Borrower and the Parent has
consulted with, and been represented by, legal counsel and expressly disclaims
any reliance on any representations, acts or omissions by any of the Released
Parties and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
hereof. The provisions of this Section 6 shall survive the termination of the
Credit Agreement, the other Loan Documents, and the payment in full of the
Obligations under the Credit Agreement.

Section 7    Certain References. Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Existing Credit
Agreement as amended by this Amendment. This Amendment is a Loan Document.

Section 8    Expenses. The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

Section 9    Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.

Section 11    Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement and the other Loan Documents remain
in full force and effect. The amendments contained herein shall be deemed to
have prospective application only from the date as of which this Amendment is
dated. The Existing Credit Agreement, as amended hereby, is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.

Section 12    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

- 4 -



--------------------------------------------------------------------------------

Loan Number: 1009394

 

Section 13    Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

[Signatures Appear on Following Page]

 

- 5 -



--------------------------------------------------------------------------------

Loan Number: 1009394

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Credit Agreement to be executed by their authorized
officers all as of the day and year first above written.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
general partner   By:  

/s/ Andrew Ioannou

  Name:   Name: Andrew Ioannou   Title:    Executive Vice President, Finance &
Acquisitions and Treasurer PREIT-RUBIN, INC. By:  

/s/ Andrew Ioannou

Name:   Name: Andrew Ioannou Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

/s/ Andrew Ioannou

Name:   Name: Andrew Ioannou Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1009394

 

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with PREIT Associates, L.P. et al.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:  

/s/ Ryan Sansavera

Name:   Ryan Sansavera Title:   Senior Vice President

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1009394

 

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with PREIT Associates, L.P. et al.]

 

CITIZENS BANK, N.A. By:  

/s/ Adrienne Bain

Name:   Adrienne Bain Title:   Authorized Signer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1009394

 

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with PREIT Associates, L.P. et al.]

 

MANUFACTURERS AND TRADERS TRUST COMPANY By:  

/s/ Glenn L. Best

Name:   Glenn L. Best Title:   Vice President

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1009394

 

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with PREIT Associates, L.P. et al.]

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Dianne M. Stark

Name:   Dianne M. Stark Title:   Authorized Officer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1009394

 

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with PREIT Associates, L.P. et al.]

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Shari L. Reams-Henofer

Name:   Shari L. Reams-Henofer Title:   Senior Vice President

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1009394

 

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with PREIT Associates, L.P. et al.]

 

ASSOCIATED BANK, NATIONAL ASSOCIATION By:  

/s/ Adam Harding

Name:   Adam Harding Title:   Vice President



--------------------------------------------------------------------------------

Exhibit 10.2

Loan Number: 1009394

 

ANNEX A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of September 30, 2020 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and each “Lender” a party to the Credit Agreement
referred to below (collectively, the “Lenders”).

WHEREAS, PREIT ASSOCIATES, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation, PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”; together with
PREIT and PREIT-RUIBN each individually, a “Borrower” and collectively, the
“Borrower”), the Lenders, the Administrative Agent and certain other parties
have entered into that certain Amended and Restated Credit Agreement dated as of
May 24, 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
May 24, 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”) pursuant to which they guarantied, among other things,
the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Third Amendment to Amended and Restated Credit Agreement, dated as of the
date hereof (the “Amendment”), to amend the terms of the Credit Agreement on the
terms and conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

Section 3. Release of Claims.

(a)    Guarantor hereby ratifies, reaffirms and acknowledges that the Guaranty
represents its valid, enforceable and collectible obligations, and that it has
no existing claims, defenses (personal or otherwise) or rights of setoff with
respect thereto. Guarantor hereby acknowledges and agrees that, through the date
hereof, each of the Administrative Agent and the Lenders has acted in good faith
and has conducted itself in a commercially reasonable manner in its
relationships with the

 

Annex A



--------------------------------------------------------------------------------

Loan Number: 1009394

 

Borrower, the Parent and Guarantor in connection with the Loans. Guarantor
hereby releases the Administrative Agent, Lenders, and their respective parent
corporations, subsidiaries and affiliates, any holder of or participant in a
Loan, and each of their respective present and former officers, directors,
shareholders, representatives, consultants, attorneys, employees and agents
thereof, and their respective heirs, personal representatives, successors and
assigns (collectively, the “Released Parties”), from any and all claims,
liabilities, damages, actions and causes of action of every nature or character
(collectively, the “Claims”), known or unknown, direct or indirect, at law or in
equity, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date hereof,
relating to the Loans, the Guaranty, the administration of the Loans, the Credit
Agreement, any of the other Loan Documents or the modifications described in the
Amendment.

(b)    In entering into this Acknowledgement, the Guarantor has consulted with,
and been represented by, legal counsel and expressly disclaims any reliance on
any representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 3 shall survive the termination of the Credit Agreement, the other
Loan Documents, and the payment in full of the Obligations under the Credit
Agreement.

Section 4. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures Appear on Following Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1009394

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

“GUARANTORS” PR CHERRY HILL OFFICE GP, LLC By:   PREIT Associates, L.P., sole
member BALA CYNWYD ASSOCIATES, L.P. By:   PR Cherry Hill Office GP, LLC, general
partner   By:   PREIT Associates, L.P., sole member PR MOORESTOWN ANCHOR-M, LLC
By:   PREIT Associates, L.P., sole member PR MOORESTOWN LLC By:   PREIT
Associates, L.P., sole member PR MOORESTOWN LIMITED PARTNERSHIP By:   PR
Moorestown LLC, general partner   By:   PREIT Associates, L.P., sole member
MOORESTOWN MALL LLC By:   PR Moorestown Limited Partnership, sole member   By:  
PR Moorestown LLC, general partner     By:   PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LLC By:   PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LP By:   Plymouth Ground Associates LLC, general
partner   By:   PREIT Associates, L.P., sole member PR AEKI PLYMOUTH LLC By:  
PREIT Associates, L.P., sole member PR AEKI PLYMOUTH, L.P. By:   PR AEKI
Plymouth LLC, general partner   By:   PREIT Associates, L.P., sole member PR
BVM, LLC By:   PREIT Associates, L.P., sole member PR CUMBERLAND OUTPARCEL LLC
By:   PREIT Associates, L.P., sole member PR VALLEY VIEW OP-DSG/CEC, LLC By:  
PREIT Associates, L.P., sole member PR MOORESTOWN ANCHOR-L&T, LLC By:   PREIT
Associates, L.P., sole member By:   Pennsylvania Real Estate Investment Trust,
general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:    Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1009394

 

PR EXTON LLC By:   PREIT Associates, L.P., sole member PR EXTON LIMITED
PARTNERSHIP By:       PR Exton LLC, general partner   By:   PREIT Associates,
L.P., sole member PR EXTON OUTPARCEL GP, LLC By:   PREIT Associates, L.P., sole
member PR EXTON OUTPARCEL HOLDINGS, LP By:   PR Exton Outparcel GP, LLC, general
partner   By:   PREIT Associates, L.P., sole member PR EXTON OUTPARCEL LIMITED
PARTNERSHIP By:   PR Exton Outparcel GP, LLC, general partner   By:   PREIT
Associates, L.P., sole member XGP LLC By:   PR Exton Limited Partnership, sole
member   By:   PR Exton LLC, general partner   By:   PREIT Associates, L.P.,
sole member PR EXTON SQUARE PROPERTY L.P. By:   XGP LLC, general partner   By:  
PR Exton Limited Partnership, sole member     By:     PR Exton LLC, general
partner       By:     PREIT Associates, L.P., sole member PR FIN DELAWARE, LLC
By:   PREIT Associates, L.P., sole member PR FINANCING II LLC By:   PREIT
Associates, L.P., sole member PR FINANCING I LLC By:   PREIT Associates, L.P.,
member and   By:   PR Financing II LLC, member     By:   PREIT Associates, L.P.,
sole member PR FINANCING LIMITED PARTNERSHIP, By:   PR Financing I LLC, general
partner   By:   PREIT Associates, L.P., member and   By:   PR Financing II LLC,
member     By:   PREIT Associates, L.P., sole member PR GAINESVILLE LLC By:  
PREIT Associates, L.P., sole member PR GAINESVILLE LIMITED PARTNERSHIP By: PR
Gainesville LLC, general partner   By:   PREIT Associates, L.P., sole member By:
  Pennsylvania Real Estate Investment Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1009394

 

PR GV LLC By:   PREIT Associates, L.P., sole member PR GV LP By:   PR GV LLC,
general partner   By:   PREIT Associates, L.P., sole member PR PRINCE GEORGE’S
PLAZA LLC By:   PREIT Associates, L.P., sole member PR HYATTSVILLE LLC By:   PR
Prince George’s Plaza LLC, sole member     By:   PREIT Associates, L.P., sole
member PR JK LLC By:   PREIT Associates, L.P., sole member PR JACKSONVILLE LLC
By:   PREIT Associates, L.P. member and   By:   PR JK LLC, member By: PREIT
Associates, L.P., sole member PR JACKSONVILLE LIMITED PARTNERSHIP By:       PR
Jacksonville LLC, general partner   By:   PREIT Associates, L.P., member and    
By:     PR JK LLC, member       By:     PREIT Associates, sole member PR
MAGNOLIA LLC By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-S, LLC
By:   PREIT Associates, L.P., sole member PR WOODLAND ANCHOR-S, LLC By:   PREIT
Associates, L.P., sole member By:  
Pennsylvania Real Estate Investment Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1009394

 

PR PLYMOUTH ANCHOR-M, LLC By:   PREIT Associates, L.P., sole member PR PLYMOUTH
ANCHOR-M, L.P. By:   PR Plymouth Anchor-M, LLC, general partner   By:   PREIT
Associates, L.P., sole member PR PM PC ASSOCIATES LLC By:   PREIT Associates,
L.P., sole member PR PLYMOUTH MEETING ASSOCIATES PC LP By:   PR PM PC Associates
LLC, general partner   By:   PREIT Associates, L.P., sole member PR PLYMOUTH
MEETING LLC By:   PREIT Associates, L.P., sole member PR PLYMOUTH MEETING
LIMITED PARTNERSHIP By:   PR Plymouth Meeting LLC, general partner   By:   PREIT
Associates, L.P., sole member PR PM PC ASSOCIATES LP By:   PR PM PC Associates
LLC, general partner   By:   PREIT Associates, L.P., sole member By:      
Pennsylvania Real Estate Investment Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1009394

 

PR SPRINGFIELD TOWN CENTER LLC   By:   PREIT Associates, L.P., sole member PR
SWEDES SQUARE LLC   By:   PREIT Associates, L.P., sole member PR TP LLC   By:  
PREIT Associates, L.P., sole member PR TP LP   By:   PR TP LLC, general partner
    By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M, LLC   By:  
PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley Anchor-M, LLC, general partner     By:   PREIT Associates, L.P.,
sole member PR VALLEY LLC   By:   PREIT Associates, L.P., sole member PR VALLEY
LIMITED PARTNERSHIP   By:   PR Valley LLC, its general partner     By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M, LLC   By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley View Anchor-M, LLC, its general partner     By:       PREIT
Associates, L.P., sole member By:       Pennsylvania Real Estate Investment
Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1009394

 

PR SUNRISE OUTPARCEL 2, LLC PR VALLEY SOLAR LLC   By: PREIT – RUBIN, Inc., sole
member   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PREIT – RUBIN, INC. By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer PREIT – RUBIN OP, INC. By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President and Assistant Treasurer

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1009394

 

PR CAPITAL CITY LIMITED PARTNERSHIP By:   PR Capital City LLC, general partner  
By:   PREIT Associates, L.P., its member     By:   PR CC II LLC, its member    
  By:   PREIT Associates, L.P., its sole member PR CC LIMITED PARTNERSHIP By:  
PR CC I LLC, general partner   By:   PREIT Associates, L.P., its member     By:
  PR CC II LLC, its member       By:   PREIT Associates, L.P., its sole member
PR CAPITAL CITY LLC By:   PREIT Associates, L.P., its member   By:   PR CC II
LLC, its member     By:   PREIT Associates, L.P., its sole member PR CC I LLC
By:       PREIT Associates, L.P., its member   By:   PR CC II LLC, its member  
  By:   PREIT Associates, L.P., its sole member PR CC II LLC By:   PREIT
Associates, L.P., its sole member By:   Pennsylvania Real Estate Investment
Trust, its general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:  
Executive Vice President, Finance & Acquisitions and Treasurer

Address for Notices for all Guarantors:

c/o PREIT Associates, L.P.

2005 Market Street

Suite 1000

Philadelphia, PA 19103

Attention: Andrew Ioannou

Telephone:    (215) 875-0700

Telecopy:      (215) 546-7311

 

Annex A – Guarantor Acknowledgement